
	

115 S1307 IS: Affordable Health Insurance for the Middle Class Act
U.S. Senate
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1307
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2017
			Mrs. Feinstein (for herself, Ms. Hassan, Ms. Warren, Ms. Harris, Ms. Baldwin, Mr. Leahy, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand eligibility to receive refundable tax credits
			 for coverage under a qualified health plan.
	
	
		1.Short title
 This Act may be cited as the Affordable Health Insurance for the Middle Class Act.
		2.Expansion of eligibility for refundable credits for coverage under qualified health plans
 (a)In generalSection 36B(c)(1)(A) of the Internal Revenue Code of 1986 is amended by striking but does not exceed 400 percent. (b)Conforming amendmentThe table in section 36B(b)(3)(A)(i) of the Internal Revenue Code of 1986 is amended by striking up to 400% and inserting or higher.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
